DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Naono (US 2017/0205624 A1) discloses a mirror driving device for rotating a mirror and comprising a first actuator part with a first electrode and a second electrode and a second actuator part with a third electrode and a fourth electrode. 
Kimura et al (US 2005/0117196 A1) discloses a spatial light modulator (see figure 2A) comprising a movable mirror surface (27) and a rotation axis in the mirror surface; a first electrode (45a), a second electrode (43a), a third electrode (45b), a fourth electrode (43b) and along with a conductive section (29) provided in the movable mirror surface. Electrostatic attractive force is generated between the movable mirror surface and the electrodes for rotating the movable mirror surface. 
Claims 1-20 have been found allowable since the prior art of record either alone or in combination, neither discloses nor makes obvious a combination of a mirror assembly, a corresponding light adjusting board and a control method, comprising among other features, a first electrode, a second electrode, a third electrode, a fourth electrode and along with a first rotating electrode and a second rotating electrodes with particular arrangement between these elements for generating a first electric field and a second electric field for rotating the first rotating electrode and the second rotating electrode and thereby rotating the mirror, as recited in the instant claims of the present application. 

Prior Art Made of Record
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Kimura et al (US 2005/0117196 A1); Naono (US 2017/0205624 A1) and Shrauger et al (US Pat. 6,633,426) disclose mirror assemblies and have been cited for technical background.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG HENRY NGUYEN whose telephone number is (571)272-2124.  The examiner can normally be reached on Monday-Friday 7:00AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Toan Minh Ton can be reached on 571-272-2303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 


HUNG HENRY NGUYEN
Primary Examiner
Art Unit 2882



Hvn
2/17/2021
/HUNG NGUYEN/Primary Examiner, Art Unit 2882